Order filed July 6, 2021




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00041-CR
                                  ____________

                 RODNELL HERBERT TURNER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 337th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1605840

                                    ORDER

      On May 19, 2021, a supplemental clerk’s record was filed in the court
reflecting the trial court appointed Mark Hochglaube to represent appellant. The
motion to withdraw filed by former appellate counsel has been granted and the
appeal reinstated.

      Appellant’s brief is due August 5, 2021.

                                    PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.